Slip Op. 15 - 

           UNITED STATES COURT OF INTERNATIONAL TRADE

 UNITED STATES,

                   Plaintiff,           Before: Donald C. Pogue,
                                                Senior Judge
           v.
                                        Court No. 14-00045
 NYCC 1959 INC.,

                   Defendant.

                                ORDER

          Upon consideration of Plaintiff’s Motion to Set Aside

the Default Judgment, Reopen This Action, and Grant Leave for

Plaintiff to File Corrected Motion for Default Judgment,

ECF No. 11 (“Pl.’s Mot.”), in which the United States reveals

that, following the entry of default judgment in this case,

see Judgment, ECF No. 10, Government counsel discovered

inaccuracies contained in evidence submitted by the United

States in support of its claim, which was relied on by the court

in ordering judgment against the defaulted Defendant and quoted

in the court’s opinion, see Slip Op. 15-13, ECF No. 9, at 5-6;

Pl.’s Mot., ECF No. 11, at 5; upon consideration of all other

filings and proceedings had in this action; and upon due

deliberation, it is hereby


          ORDERED that Plaintiff’s motion, ECF No. 11, is

granted; and it is further
Court No. 14-00045                                       Page 2


          ORDERED that Slip Opinion 15-13, ECF No. 9,

2015 WL 480180 (CIT Feb. 6, 2015), and Judgment, ECF No. 10, are

vacated and withdrawn; and it is further


          ORDERED that Plaintiff’s Corrected Motion for Default

Judgment, ECF No. 11-1, shall be docketed as filed on the date

of this order.




                                    ___/s/ Donald C. Pogue_______
                                    Donald C. Pogue, Senior Judge


Dated: March 25, 2015
       New York, NY